              Case 6:18-cv-01189-SB     Document 20          Filed 05/12/20   Page 1 of 2




RICHARD F. McGINTY, OSB#86071
Attorney for Plaintiff
P.O. Box 12806
Salem, OR 97309
tel: 503.371.9636
fax: 503.371.2879
richard@mcginty-belcher.com




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

SCOTT R. LANDREY,                                                Case No. 6:18-cv-01189-SB

                        Plaintiff,
         v.                                                      ORDER

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.

         Attorney fees in the amount of $26,998.40 ($38,240 less $5,241.60 in EAJA Fees

previously paid and less $6,000 paid to the hearings representative as a fee) are hereby awarded

to Plaintiff's Attorney pursuant to 42 U.S.C. § 406(b). The Court finds this is a reasonable fee.

The agency is directed to send to Plaintiff's attorney, at his current address shown above, the §

406(b) fee check. Any amount withheld after all administrative and court attorneys fees are paid

//



ORDER APPROVING § 406B ATTORNEY FEES                                           6:18-CV-001189-SB
                                      McGinty & Belcher, Attorneys
                                            P.O. Box 12806
                                        Salem, OR 97309-0806
                                            (503) 371-9636
Page 1
          Case 6:18-cv-01189-SB        Document 20          Filed 05/12/20   Page 2 of 2




//

shall be released to the claimant.

                    12 day of May 2020.
         DATED this ____

                                              _____________________________________
                                              Stacie F. Beckerman
                                              United States Magistrate Judge
Submitted by:
Richard F. McGinty, OSB #860718
Attorney for Plaintiff




ORDER APPROVING § 406B ATTORNEY FEES                                         6:18-CV-001189-SB
                                     McGinty & Belcher, Attorneys
                                           P.O. Box 12806
                                       Salem, OR 97309-0806
                                           (503) 371-9636
Page 2
